83 N.Y.2d 947 (1994)
639 N.E.2d 412
615 N.Y.S.2d 872
Debra S. Moshier et al., Appellants,
v.
Phoenix Central School District et al., Respondents.
Court of Appeals of the State of New York.
Decided June 21, 1994.
John T. Sullivan, Jr., Oswego, for appellants.
Bond, Schoeneck & King, Syracuse (John G. McGowan of counsel), for respondents.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (199 AD2d 1019).